Citation Nr: 0913645	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2007.  

In July 2007, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not shown to have a current diagnosis of 
tinnitus or a hearing loss disability due to any event or 
incident of his active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral hearing disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  The Veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

In May 2004, the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The Veteran had ample opportunity to respond prior 
to the issuance of the September 2004 rating decision on 
appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claims for 
service connection and has had ample opportunity to respond.  

The May 2004 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

Additionally, the letter advised the Veteran that he must 
provide enough information about the records to allow VA to 
request them from the person or agency having them, and that 
it was his responsibility to make sure VA received the 
records.

Accordingly, the Board finds that the May 2004 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded an opportunity to submit such 
information or evidence prior to the issuance of the 
Supplemental Statement of the Case (SSOC) in February 2009.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In an August 2007 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

Following the Board's July 2007 remand, the RO attempted on 
several occasions, most recently in September 2008, to afford 
the Veteran a VA examination in connection with the claims on 
appeal.  He failed to report to each scheduled examination 
and has not provided any explanation reflecting good cause 
for his failures to report.  

VA's duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  
The Board accordingly finds no reason to remand for further 
examination.  

Furthermore, since the Veteran failed to report without good 
cause, the claims on appeal must be rated based on the 
evidence presently of record.  See 38 C.F.R. § 3.655(b).  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

The Veteran presently asserts having a bilateral hearing loss 
and tinnitus due to noise exposure in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Also, service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss (SNHL), 
where demonstrated to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the alternative, service connection may be granted where a 
disease manifests itself in service (or within the 
presumptive period) but was not identified until later, and 
the evidence shows (a) a continuity of related symptomatology 
after discharge and (b) that the present condition is related 
to that symptomatology.   38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the present case, the Veteran's service treatment record 
(STR) includes an induction examination report, performed in 
December 1967, which provides audiological evaluation results 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5 
0
-5
--
0
LEFT
10
5
0
--
-5

The Veteran's separation examination report, although 
completed in December 1969, provided audiological evaluation 
results in ASA units.  Accordingly, the evaluation results 
adjusted to ISO units were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 20
15
10
--
15
LEFT
20
10
15
--
10

For the period following his discharge, the only evidence of 
record supporting the Veteran's claim is lay statements, 
including the Veteran's testimony before the Board.  

At his hearing, the Veteran testified that prolonged exposure 
to small arms fire, including M-60 and .50 caliber machine 
guns, during service without hearing protection caused 
hearing loss and a ringing in his ears.  When he came home 
from service, he did not notice that his hearing was bad, but 
his family pointed out the problem to him.  He also testified 
that he has not sought treatment and has not been diagnosed 
with a hearing loss.  

The Veteran's mother wrote in a July 2004 statement that his 
hearing was impaired when he returned from service.  The 
Veteran's daughter wrote in an undated statement that she 
could remember her father's ears ringing, which, according to 
her father, was caused by the firing of machine guns.  
Similarly, the Veteran's ex-wife wrote that she had known him 
for 27 year and that he had told her that he had a loud 
ringing in his ears due to machine gun fire.  

These statements constitute competent evidence of the 
Veteran's post-service symptomatology.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (laypersons are competent to report 
on the onset and continuity of symptomatology); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent 
to report on that of which he or she has personal knowledge).  

None of these laypersons, however, has been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or etiology opinion.  Therefore, their lay 
opinions as to a current diagnosis of a hearing loss 
disability and tinnitus do not constitute competent medical 
evidence in support of the Veteran's claim and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  

In short, a careful review of the record shows that the 
competent evidence of record does not establish a current 
diagnosis of tinnitus or bilateral hearing loss meeting the 
definition of a disability as required by 38 C.F.R. § 3.385.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability . . . in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A current disability is a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Without a showing of a current hearing loss disability or 
tinnitus, the Veteran's claim of service connection must be 
denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


